United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      August 27, 2008

                                           Before

                            DIANE P. WOOD, Circuit Judge

JEREMY KUNZ,                                        ]   Appeals from the United
     Plaintiff-Appellee,                            ]   States District Court of
     Cross-Appellant                                ]   the Northern District of
                                                    ]   Illinois, Eastern Division
Nos. 06-3828 & 06-3827                v.            ]
                                                    ]   No. 01 C 1753
RICHARD DEFELICE, Officer,                          ]
     Defendant-Appellant,                           ]   James B. Zagel,
     Cross-Appellee                                 ]   Judge.
                                                    ]
       and                                          ]
                                                    ]
CITY OF CHICAGO, et al.,                            ]
     Defendants,                                    ]
     Cross-Appellees.                               ]


      Upon consideration of the MOTION TO CORRECT PUBLISHED OPINION, filed
on August 25, 2008, by counsel for the City of Chicago,

        IT IS ORDERED that the motion to correct the opinion is GRANTED.  On page 2 of
the slip opinion, the sentence beginning on line 12 shall be corrected as follows:  “The City
and DeFelice appeal from those judgments” is replaced with “DeFelice appeals from those
judgments”.  On lines 9 and 10 of page 23 of the slip opinion, “June 22, 2006 opinion” shall
be replaced with “September 16, 2005 order”.  On line 16 of page 23 of the slip opinion,
“June 22, 2006 opinion” shall be replaced with “September 16, 2005 order”.